           Case 1:20-cv-01127-JMF Document 50 Filed 05/11/20 Page 1 of 5



May 11, 2020

Via ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

Re:      Motion to complete the Administrative Record
         State of New York v. Wolf, 20 Civ. 1127
         Lewis-McCoy v. Wolf, 20 Civ. 1142


Dear Judge Furman:

Pursuant to the Court’s April 1, 2020 Order, ECF No. 22,1 Plaintiffs jointly move the Court to
compel completion of the Administrative Record underlying Acting Secretary Wolf’s decision to
bar millions of New Yorkers from federal Trusted Traveler Programs (“TTPs”).2 Defendants
certified the completeness of the Administrative Record filed on May 1, 2020, see ECF No. 53,
but a review of those 64 pages reveals a series of deficiencies that, left uncorrected, will prevent
this Court from evaluating the Acting Secretary’s decision in light of the “whole record.” 5
U.S.C. § 706. See also Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)
(“[C]ourt review is to be based on the full administrative record that was before the Secretary at
the time he made his decision.”), abrogated on other grounds by Califano v. Sanders, 430 U.S.
99 (1977). Plaintiffs met and conferred with Defendants regarding these issues on Thursday,
May 7, but Defendants have not produced any additional material.3

      1. Defendants’ Improper Assertions of the Law Enforcement Privilege.

Defendants have erroneously withheld all or portions of approximately 25 documents pursuant to
the law enforcement privilege. That privilege is intended to prevent disclosure of “‘law
enforcement techniques and procedures,’ information that would undermine ‘the confidentiality


1
  Unless otherwise noted, all docket citations refer to the Lewis-McCoy docket.
2
  Plaintiffs do not seek extra-record discovery at this time, but may seek leave to do so if
additional materials produced by Defendants — in relation to this motion or otherwise —
demonstrate that extra-record discovery is warranted.
3
  During the same discussion, Plaintiffs advised Defendants that certain items on the privilege
log did not have sufficient specificity to support Defendants’ claims of privilege or comply with
Local Rule 26.2. See, e.g. Ex. 1, Defendants’ Privilege Log, Priv_008 (identifying record as a
“deliberative document” described as containing “internal communications” without specifying
any author or recipient); id., Priv_081 (same with respect to “internal draft notes”). Because
Defendants are still determining whether to provide a replacement privilege log, Plaintiffs do not
move to compel on this ground at this time.
          Case 1:20-cv-01127-JMF Document 50 Filed 05/11/20 Page 2 of 5



of sources,’ information that would endanger ‘witness and law enforcement personnel [or] the
privacy of individuals involved in an investigation,’ and information that would ‘otherwise . . .
interfere[] with an investigation.’” In re City of New York, 607 F.3d 923, 944 (2d Cir. 2010)
(quoting Dep’t of Investigation, 856 F.2d 481, 484 (2d Cir. 1988)). Defendants bear the burden
of “show[ing] that the documents contain information” within these well-defined categories. Id.
They have not met that burden here.

First, Defendants have redacted information under the law enforcement privilege that appears to
be of such a basic and general nature that it could not plausibly implicate any categories of
information the privilege was intended to protect. See, e.g., DHSGLL011–12 (redacting number
of TTP applicants and members who are New York residents, frequency of northern land border
crossings and air arrivals into New York area, and export volume of New York-titled vehicles);
DHSGLL034 (same); DHSGLL018–19 (redacting description of DMV data access restrictions
imposed by states other than New York); DHSGLL032 (same, under the heading “Other States
and Territories Restricting DMV Information Access to DHS”); DHSGLL023 (redacting one-
sentence description of general, long-term operational impacts on ICE of lack of access to DMV
data); DHSGLL037 (same). Defendants’ privilege log, which invokes the law enforcement
privilege by conclusory reference to documents containing “law enforcement sensitive
information” regarding unspecified “systems,” “techniques,” or “procedures,” does not advance
their burden. See, e.g., Ex. 1, Defendants’ Privilege Log, Priv_032, Priv_052; see also In re
Grand Jury Subpoena Dated Jan. 4, 1984, 750 F.2d 223, 224–25 (2d Cir. 1984) (“It is axiomatic
that the burden is on a party claiming the protection of a privilege to establish those facts that are
the essential elements of the privileged relationship, a burden not discharged by mere conclusory
or ipse dixit assertions.”) (internal citations and quotation marks omitted).

Second, even if the law enforcement privilege could apply to some information Defendants have
withheld from the Administrative Record, the privilege is “only a qualified privilege,” and “in
deciding whether to enforce it, the Court must balance the alleged need for the information
against the public’s interest in non-disclosure.” Murchison-Allman v. City of New York, 115
F.Supp.3d 447, 448 (S.D.N.Y. 2015) (internal citations omitted); see In re Sealed Case, 856 F.2d
268, 272 (listing balancing factors). That balance weighs decidedly in Plaintiffs’ favor here.
With respect to the TTP Handbook in particular, Defendants have withheld basic information
about CBP’s vetting process, including even the standards CBP uses to assess applicants. See,
e.g., DHSGLL050 (redacting from “overview” section of TTP handbook portion of one
sentencing describing fingerprinting process); DHSGLL052 (redacting standards according to
which TTP applicants are vetted); DHSGLL054 (redacting examples of background records that
would not automatically require denial of TTP membership); DHSGLL057 (redacting Risk
Assessment Worksheet)4; DHSGLL058 (redacting TTP Handbook section entitled “Supervisory
Discretion at the Vetting Center”); DHSGLL060 (redacting list of “denial codes” and possible
bases for denial). And with respect to at least two memoranda in the Administrative Record,
Defendants have disclosed information they considered about New York’s restrictions on DMV


4
  Notably, other components of DHS disclose as a matter of course comprehensive, detailed
information about risk assessment tools that much more directly implicate law enforcement. See,
e.g., ICE Parole-based National Detention Standards, Section 2.2., available at
https://www.ice.gov/doclib/detention-standards/2011/2-2.pdf.

                                                  2
          Case 1:20-cv-01127-JMF Document 50 Filed 05/11/20 Page 3 of 5



access while redacting similar information regarding other states. See DHSGLL018–19, 32.5
That information cannot reasonably be expected to interfere with TTP vetting; is not otherwise
especially sensitive; is not available to Plaintiffs by other means; and is critical to understanding
the decision-making process at issue in this litigation, which affects millions of New York
residents and implicates important issues of state sovereignty. See Floyd v. City of New York,
739 F.Supp.2d 376, 383–86 (S.D.N.Y. 2010) (law enforcement privilege overcome based on
balancing of similar interests).

    2. Defendants’ Improper Assertions of the Deliberative Process Privilege.

Defendants also have asserted the deliberative process privilege with respect to vast swaths of
the Administrative Record, withholding all or part of approximately 175 documents on the basis
of that privilege. Those documents were improperly withheld.

The deliberative process privilege does not apply at all where, as here, “the party’s cause of
action is directed at the government’s intent in rendering its policy decision,” Children First
Found. v. Martinez, No. 04-CV-0927, 2007 WL 4344915 at *7 (N.D.N.Y. Dec. 10, 2007), and
thus “the deliberative or decisionmaking process is the ‘central issue,’” In re Delphi Corp., 276
F.R.D. 81, 85 (S.D.N.Y. 2011). “The historical and overwhelming consensus and body of law
within the Second Circuit is that when the decision-making process itself is the subject of the
litigation, the deliberative process privilege cannot be a bar to discovery.” Children First
Found., 2007 WL 4344915 at *7 (citing cases). Here, Plaintiffs based their APA claims in part
on allegations that Defendants enacted the Ban in bad faith, and that Defendants’ purported
security concerns underlying the ban were a pretext for political retaliation. See Tummino v.
Torti, 603 F. Supp. 2d 519, 541–42 (E.D.N.Y. 2009), amended sub nom. Tummino v. Hamburg,
No. 05-CV-366 ERK VVP, 2013 WL 865851 (E.D.N.Y. Mar. 6, 2013) (“[P]roof of subjective
bad faith by [agency decision-makers] . . . generally constitutes arbitrary and capricious action”)
(quoting Latecoere Int’l, Inc. v. U.S. Dep’t of Navy, 19 F.3d 1342, 1356 (11th Cir. 1994); James
Madison Ltd. v. Ludwig, 82 F.3d 1085, 1096 (D.C.Cir.1996) (bad faith is “material to
determining whether the Government acted arbitrarily”). Plaintiffs could hardly prove the
improper intent of agency decisionmakers were Defendants permitted to shield evidence of their
true motivations using the deliberative process privilege.

And even were the deliberative process privilege not categorically inapplicable, it surely does not
apply to most of the material withheld here, which is purely factual and thus not deliberative at
all. See Hopkins v. U.S. Dep’t of Hous. & Urban Dev., 929 F.2d 81, 85 (2d Cir. 1991).
Throughout the Administrative Record, Defendants have redacted information that does not
appear to be deliberative, but rather is factual or part of Defendants’ fact-gathering process. See,
e.g. DHSGLL006–07 (redacting part of factual compilation of areas impacted by CBP’s inability


5
  Whether Defendants actually assert the law enforcement privilege with respect to this
information is unclear. Here and elsewhere in the Administrative Record, Defendants have
asserted multiple privileges in a single document without specifying the privilege that applies to
each of multiple redactions. Plaintiffs raised this concern with Defendants during the parties’
May 7 meet and confer, and we understand that Defendants will clarify their assertions of
privilege for each redaction.

                                                  3
          Case 1:20-cv-01127-JMF Document 50 Filed 05/11/20 Page 4 of 5



to use New York’s DMV databases through NLETS); DHSGLL016 (redacting TSA’s response
to “What information is currently available to your Component and how is it accessed?);
DHSGLL017 (redacting TSA’s response to “Are there alternative ways to obtain information
contained in the DMV database?”); DHSGLL032 (redacting similar response from ICE)
DHSGLL018 (redacting portion of list of states that restrict DMV access and description of
restrictions); DHSGLL032 (same). The deliberative process privilege simply does not shield
facts from the Court’s review. See Grand Cent. P’ship v. Cuomo, 166 F.3d 473, 482 (2d Cir.
1999) (“The privilege does not, . . . as a general matter, cover ‘purely factual’ material.”)
(quoting Hopkins v. United States Dep’t of Housing & Urban Dev., 929 F.2d 81, 85 (2d
Cir.1991)); E.B. v. N.Y.C. Bd. of Educ., 233 F.R.D. 289, 292 (E.D.N.Y. 2005) (“[F]actual
findings and conclusions, as opposed to opinions and recommendations, are not protected.”)
(internal quotation marks and citation omitted).

Finally, even if the deliberative privilege otherwise applied, it must be overcome here. The
deliberative process privilege is qualified and “may be overridden in circumstances where reason
and experience suggest that the claim of privilege should not be honored.” Citizens Union of
City of N.Y. v. Attorney Gen. of N.Y., 269 F. Supp. 3d 124, 159 (S.D.N.Y. 2017); see also In re
Franklin Nat’l Bank Sec. Litig., 478 F. Supp. 577, 582 (E.D.N.Y. 1979) (justification for the
privilege is “attenuated” when “the public’s interest in effective government would be furthered
by disclosure.”). “In assessing whether and to what extent the privilege bars disclosure, . . .
relevant factors for the Court to consider include:”

       (i) the relevance of the evidence sought to be protected; (ii) the availability of other
       evidence; (iii) the ‘seriousness’ of the litigation and the issues involved; (iv) the
       role of the government in the litigation; and (v) the possibility of future timidity by
       government employees who will be forced to recognize that their secrets are
       violable.

Winfield v. City of New York, No. 15CV05236LTSKHP, 2018 WL 716013, at *6 (S.D.N.Y. Feb.
1, 2018), decision set aside in part on other grounds sub nom. Noel v. City of New York, No. 15
CV 5236-LTS-KHP, 2018 WL 6786238 (S.D.N.Y. Dec. 12, 2018).

These factors weigh strongly in favor of disclosure here. The withheld materials are relevant to
understanding Defendants’ decision-making process, the case involves important issues of state
sovereignty affecting millions of people, the federal government is a party to the litigation, and
there is little risk that disclosure will deter Defendants’ from legitimate deliberative processes in
the future. See, e.g., Allstate Ins. Co. v. Serio, No. 97 CIV. 0023, 1998 WL 477961, at *2
(S.D.N.Y. Aug. 13, 1998). Moreover, disclosure is especially warranted where it “may shed
light on government misconduct.” In re Sealed Case, 121 F.3d 729, 738 (D.C. Cir. 1997). Here,
the documents withheld may shed light on whether, as Plaintiffs allege, Defendants’ enacted the
ban on New York residents’ TTP enrollment and reenrollment in bad faith. Defendants should
not be able to hide behind a privilege intended to protect good-faith government deliberations in
order to cover up such conduct. See id. (“[T]he privilege is routinely denied” when “shielding
internal government deliberations . . . does not serve ‘the public’s interest in honest, effective
government.”).




                                                  4
          Case 1:20-cv-01127-JMF Document 50 Filed 05/11/20 Page 5 of 5



                                               ***

For the foregoing reasons, Plaintiffs respectfully request that the Court compel Defendants to
complete the Administrative Record.


Respectfully submitted,

NEW YORK CIVIL LIBERTIES UNION FOUNDATION

By: /s/ Antony P.F. Gemmell
Antony P.F. Gemmell
Molly K. Biklen
Jessica Perry
Jordan Laris Cohen
Christopher T. Dunn
125 Broad Street, 19th Floor
New York, NY 10004
212-607-3300
agemmell@nyclu.org

Attorneys for Plaintiffs in 20 Civ. 1142


LETITIA JAMES
Attorney General of the State of New York

By: /s/ Elena Goldstein
Elena Goldstein, Deputy Chief, Civil Rights Bureau
Matthew Colangelo, Chief Counsel for Federal Initiatives
Daniela Nogueira, Assistant Attorney General
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6201
elena.goldstein@ag.ny.gov

Attorneys for Plaintiff in 20 Civ. 1127




                                                5
